O’Connor, J.
(dissenting, with whom Lynch, J., joins). It *296is conceivable, although not likely, that a heterosexual male could be biased against other males simply because they are males, and could respond to that prejudice by engaging in sexually offensive speech or behavior resulting in an unreasonable interference with the other males’ work performance. See G. L. c. 151B, §§ 1 (18) and 4 (16A). If those had been the facts of this case, I would agree that the plaintiffs would be entitled to damages under c. 151B. Discrimination, which is what G. L. c. 151B is all about, would have been established. Here, however, sexual discrimination was not established, that is, the plaintiffs did not prove that they were sexually harassed because of their gender. They did not establish discriminatory sexual harassment, as required, I believe, by c. 151B. Reading c. 151B as a whole and taking into account relevant statutory history, I am confident that the Legislature’s single concern in enacting c. 15IB and adding to it by amendment has been the elimination of discrimination in the workplace based on race, color, creed, national origin, sex, sexual orientation, or ancestry. See G. L. c. 151B, § 4 (1). It is significant in this case, therefore, that the trial judge found the defendant’s agent’s conduct to have been intended sometimes as “horse play” and sometimes “to degrade and humiliate” the plaintiffs, but not to have been motivated by the plaintiffs’ gender. Ante at 287-288 n.4.
A reading of G. L. c. 151B as a whole, with an awareness of its histoiy, makes clear that it is an antidiscrimination statute patterned after the Federal antidiscrimination statute, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1) (1994), as construed by the Federal Equal Employment Opportunity Commission (EEOC) in its “Guidelines on Discrimination Because of Sex,” 29 C.F.R. § 1604.11(a) (1996). Title VII makes it “an unlawful employment practice for an employer ... to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or national origin.” By a 1980 amendment to its Guidelines on Discrimination Because of Sex, which the court’s opinion ignores, the EEOC provided as follows:
“(a) Harassment on the basis of sex is a violation of § 703 of Title VII. Unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct *297of a sexual nature constitute sexual harassment when (1) submission to such conduct is made either explicitly or implicitly a term or condition of an individual’s employment, (2) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individuals, or (3) such conduct has the purpose or effect of unreasonably interfering with an individual’s work performance or creating an intimidating, hostile, or offensive working environment.” 45 Fed. Reg. 74,677 (Nov. 10, 1980).
In Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64-66 (1986), the Supreme Court endorsed that guideline as a proper interpretation of Title VII, observing that “[w]ithout question, when a supervisor harasses a subordinate because of the subordinate’s sex, that supervisor ‘discriminate^]’ on the basis of sex” (emphasis added). Id. at 64. The Supreme Court stated: “Since the Guidelines were issued, courts have uniformly held, and we agree, that a plaintiff may establish a violation of Title VII by proving that discrimination based on sex has created a hostile or abusive work environment.” Id. at 66.
The court makes the point that “the relevant sections of G. L. c. 15IB differ significantly from Title VII of the Federal act.” Ante at 289. The court also observes: “Subsection 18, defining ‘sexual harassment,’ was inserted in G. L. c. 151B, § 1, by St. 1986, c. 588, § 2. Subsection 16A, making an unlawful practice of sexual harassment, was inserted in G. L. c. 151B, § 4, by St. 1986, c. 588, § 3. There is no parallel Federal statutory language.” Ante at 289-290. My response is that c. 151B, §§ 1 (18), and 4 (16A), do parallel Title VII as construed by the relevant Federal agency, the EEOC, in 29 C.F.R. § 1604.11 (a), quoted above. Clearly, in construing Title VII, the agency’s focus was on discrimination, including discrimination by means of sexual harassment. Surely, that fact could not have gone unnoticed or have been ignored by the Massachusetts Legislature when, six years after the EEOC’s aforementioned guideline was published, and following the Supreme Court’s decision in Meritor Sav. Bank, FSB v. Vinson, supra, the Legislature amended G. L. c. 151B, § 1, by adding the following subsection 18:
“The term ‘sexual harassment’ shall mean sexual ad*298vanees, requests for sexual favors, and other verbal or physical conduct of a sexual nature when (a) submission to or rejection of such advances, requests or conduct is made either explicitly or implicitly a term or condition of employment or as a basis for employment decisions; (b) such advances, requests or conduct have the purpose or effect of unreasonably interfering with an individual’s work performance by creating an intimidating, hostile, humiliating or sexually offensive work environment. Discrimination on the basis of sex shall include, but not be limited to, sexual harassment.” St. 1986, c. 588, § 2.
In comparing 29 C.F.R. 1604.11 (a) with G. L. c. 151B, § 1 (18), this court has recognized that “the Massachusetts Legislature . . . adopted the same definition.” Gnerre v. Massachusetts Comm’n Against Discrimination, 402 Mass. 502, 508 n.4 (1988). The Legislature would have been very explicit, which it was not, if it intended the term “sexual harassment” in c. 15 IB to have a different meaning from the one EEOC gave to it in its Guidelines, that is, to include in the Massachusetts antidiscrimination statute a prohibition against nondiscriminatory sexual harassment not to be found in the Federal law.
Under the statute, sexual harassment includes “sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature.” G. L. c. 151B, § 1 (18) (b). It is hard to conceive of sexual advances or requests for sexual favors that would not be discriminatory, that is, “because of’ the sex of the “victim.” I would construe the words “other verbal or physical conduct of a sexual nature” also as referring to discriminatory conduct, that is, action taken “because of’ the victim’s sex. That would make the statute internally consistent and consistent with the Federal law after which it was patterned and would require a different result from the one reached by the court in this case.
The court states, ante at 290, “The Legislature, in language not found in the Federal act, has defined sexual harassment so as to be included within ‘ [discrimination on the basis of sex . . . .’ G. L. c. 15 IB, § 1 (18).” The court’s position appears to be that the Legislature defined not only discriminatory sexual harassment, but also nondiscriminatory sexual harassment, as discrimination on the basis of sex. I would be *299reluctant to conclude that the Legislature intended to include nondiscriminatory conduct within its definition of discrimination.
I offer one final argument relative to G. L. c. 151B: A plaintiff who wishes to pursue a claim of sexual harassment is required by law to bring that complaint to the Massachusetts Commission Against Discrimination (commission). See 804 Code Mass. Regs. § 1.03 (1993). Such complaint shall contain: “(a). . . identification of the . . . person(s) alleged to have committed unlawful discriminatory acts ...(b) the date(s) on which such unlawful discriminatory acts occurred . . . [and] (c) a concise statement of the alleged discriminatory acts” (emphasis added). 804 Code Mass. Regs. § 1.03 (4). Today the court holds that a plaintiff who alleges sexual harassment and who necessarily brings his or her claim to the commission and avers discriminatory acts, as he or she must, may prevail on that claim notwithstanding the fact that he or she has not been the victim of discrimination at all. Neither good sense nor the history and development of this area of the law warrants such a result.
General Laws c. 151B, § 1 (18) (b), provides in relevant part: “The term ‘sexual harassment’ shall mean . . . verbal or physical conduct of a sexual nature when ...(b) such . . . conduct ha[s] the purpose or effect of unreasonably interfering with an individual’s work performance by creating an intimidating, hostile, humiliating or sexually offensive work environment. Discrimination on the basis of sex shall include, but not be limited to, sexual harassment.” For the reasons I have stated, I would construe the words “conduct of a sexual nature” as referring to conduct that results from the actor’s attitude about the victim’s gender. If, as the judge’s findings make clear, that is not the situation here, that is, Raab’s (employer’s agent) conduct toward the plaintiffs was not motivated by the fact that the plaintiffs are males, there was no “conduct of a sexual nature” within the meaning of c. 151B, § 1 (18), and therefore it is immaterial that his conduct may have had “the purpose or effect” described in § 1 (18) (b).
After discussing the G. L. c. 151B “sexual harassment” claim, the court briefly addresses the judge’s ruling that the defendant, 84 Lumber Company, had interfered with the plaintiffs’ “right to be free from unreasonable, substantial, or *300serious interference with privacy, as stated in G. L. c. 214, § IB.” Ante at 290-291. After noting that “[t]he defendant argues only that it should not be liable because Raab’s conduct in making certain announcements in the workplace about Melnychenko’s and Quill’s sexual conduct was outside the scope of Raab’s employment,” ante at 291, the court states: “There is no merit to this contention. See College-Town, Div. of Interco, Inc. v. Massachusetts Comm’n Against Discrimination, 400 Mass. 156, 165-167 (1987). Raab’s misconduct occurred at the defendant’s place of business while he held a supervisory position. There was, moreover, evidence that the defendant received complaints about Raab’s treatment of LaRochelle and Melnychenko.” Ante at 291. The court cites no other case and expresses no other rationale for its disposition of the interference with privacy, G. L. c. 214, § IB, issue.
I also shall be brief. There was no mention of G. L. c. 214, § IB, in College-Town, supra. College-Town interpreted G. L. c. 151B, § 4 (1), not G. L. c. 214, § 1B, and concluded that “[b]y the terms of G. L. c. 151B, § 4 . . . College-Town [was] liable for discrimination committed by [one of its supervisors].” Id. at 167. The court explained that “General Laws c. 151B, § 4, prohibits discrimination by ‘an employer, by himself or his agent.’ Furthermore, G. L. c. 151B, § 9, provides that ‘[t]he provisions of this chapter shall be construed liberally for the accomplishment of the purposes thereof....’” Id. at 165. In my view, neither the language of G. L. c. 151B nor its interpretation by the court dictates or even suggests that an employer is hable for interference with privacy protected by G. L. c. 214, § 1B, committed by an employee acting outside the scope of his employment. The court’s opinion does not make clear whether, in its view, under G. L. c. 214, § 1B, the conduct complained of must be within the course of employment. It is clear to me that it must, but was not in this case. The fact that these incidents took place at the defendant’s place of business and that the defendant received related complaints falls far short of justifying an inference that Raab’s conduct was intended to further the defendant employer’s interest or was otherwise in the course of employment. There was no proof nor finding in this case that Raab’s offensive conduct was within the scope of his employment. I would reverse the judgment for the plaintiffs and order the entry of judgment for the defendant.